283 S.W.3d 828 (2009)
Fred R. UNDERWOOD and Duane A. Underwood, Respondents,
v.
Larry K. CRESS, et al., Appellants.
No. WD 69761.
Missouri Court of Appeals, Western District.
June 2, 2009.
Gerard H. Donovan, for Respondents.
Gary M. Steinman, for Appellant.
Before DIV I: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Larry Cress, individually and as trustee of the 2005 Revocable Trust of Vernon Cress, appeals the trial court's grant of summary judgment in favor of Fred and Duane Underwood on their claims for declaratory judgment and specific enforcement of a contract contained in the 1972 Joint Will of Mary Ann and Vernon Cress. He also appeals the trial court's judgment, following a bench trial, in favor of the Underwoods on their claims of constructive trust and injunction. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).